Citation Nr: 1130796	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to Dependents Educational Assistance.

4.  Whether the appellant's income precludes payment of death pension.

5.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  During this term of service he served in Vietnam from August 1967 to August 1968.  The appellant is the Veteran's surviving spouse

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  An April 2007 rating decision denied entitlement to service connection for the cause of the Veteran's death, and an October 2008 rating decision denied DIC under 38 U.S.C.A. § 1151.  The appellant perfected an appeal of both of those determinations via a July 2009 substantive appeal (VA Form 9). 

The appellant appeared at a Travel Board hearing in November 2010 before the undersigned acting Veterans Law Judge.  She also appeared at a local hearing before an RO decision review officer in June 2010.  Transcripts of the testimony at  both hearings are associated with the claims file.

The decision below addresses only the issue of entitlement to accrued benefits.  The remaining issues are all addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of his death, the Veteran did not have a claim pending for VA benefits.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

A February 2007 RO letter informed the appellant of the requirements for an accrued benefits claim and of VA's duty to assist her.  The letter did not comply with the requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  This omission was not prejudicial, however, as discussed below.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue here on appeal. Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's accrued benefits claim is not subject to the provisions of the VCAA.

Legal Criteria

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which he was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The Board notes that a revision to the law regarding accrued benefits claims, enacted by Congress and signed by the President as the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This revision relates to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003.

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).

Analysis

The documentation in the claims file reflects that, at the time of the Veteran's death he was service connected for the following disorders: postoperative residuals of an umbilical hernia and acneiform dermatitis, both of which were rated noncompensable.  In November 1996 the Veteran applied for entitlement to service connection for radiculopathy due to exposure to herbicides.  A March 1997 rating decision denied the claim, and an April 1997 RO letter informed the Veteran of the decision.  There is no indication in the claims file that the Veteran did not receive the April 1997 letter, or evidence that postal authorities returned it to VA as undeliverable.  Thus, in the absence of an appeal the March 1997 rating decision is final.  See 38 C.F.R. § 20.200, 20.302.

The record reflects, and the appellant does not dispute, that the Veteran did not have a claim for VA monetary benefits pending at the time of his death.  Thus, accrued benefits must be denied.


ORDER

Entitlement to accrued benefits is denied.


REMAND

As noted in the Introduction, the Veteran served in Vietnam during his active service.  Hence, he is presumed to have been exposed to herbicides during that service.  See 38 C.F.R. § 3.307(a) and (a)(6)(ii).  In August 2010, the applicable VA regulation, 38 C.F.R. § 3.309(e), was amended to add ischemic heart disease and certain other heart disorders to the diseases that are deemed associated with exposure to herbicides.  See 75 Fed. Reg. 53,216 (August 31, 2010).  The appellant's claim was pending before VA on the effective date of July 2010.  Therefore, her claim must be considered under the amended provisions.

The October 2005 Certificate of Death lists the cause of the Veteran's death as probable ischemic heart disease.  Prior to issuance of the October 2008 rating decision, the RO obtained a medical review of the claims file and a nexus opinion.  The October 2008 medical report reflects that the examiner opined that, while the certificate of death listed the Veteran's death was caused by "coronary artery disease," it was at least as likely as not that death could have been caused by a stroke, although an ischemic event that caused a cardiac arrhythmia was also probable.  The Board acknowledges that the primary focus of the examiner was whether negligence was involved in the treatment VA provided the Veteran during his final days.  Hence, clarification is needed to ensure the appellant receives the benefit of all possible bases for allowance of the benefits she seeks.

As noted in the decision above, the 2007 VCAA notice letter did not comply with the VCAA notice requirements for a claim for entitlement to service connection for the cause of death.  This deficiency can be cured while the case is on remand.
Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103A(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish claim for entitlement to service connection for the cause of death, as outlined by the Court in Hupp v. Nicholson, supra.

2.  After the above is complete, the AMC/RO will refer the claims file to the examiner who conducted the October 2008 medical review and provided a nexus opinion.  Ask the examiner to please address the following questions:

1)  Does the evidence in the claims file show the Veteran to have been diagnosed with either or all of the following diseases: Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction); atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); or lung cancer?

2)  If so, is it at least as likely as not (at least a 50 percent probability) that either was the cause of or contributed to the cause of the Veteran's death?

The examiner is advised that the term, "ischemic heart disease," does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.

Any opinion should be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent probability.
* "It is not due to" means 100 percent assurance of non relationship.

The examiner is further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the cause of the Veteran's death unknowable.

If the examiner who conducted the October 2008 medical review is no longer available, the AMC/RO will refer the claims file to an equally qualified physician examiner.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the review report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  Then review the appellant's claim de novo in light of the additional evidence obtained.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


